Citation Nr: 0406864	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  96-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1942 to 
November 1945, died in September 1994.  The veteran's widow 
is the appellant in this matter.

This matter was before the Board of Veterans' Appeals (Board) 
most recently in October 2002, at which time the issues of 
entitlement to service connection for the cause of the 
veteran's death and basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 were 
denied.  In addition, the Board noted in its October 2002 
decision that the issue of the appellant's entitlement to 
compensation under 38 U.S.C.A. § 1151 for the veteran's 
death, due to treatment administered by the Department of 
Veterans Affairs (VA) was to be addressed in a later 
decision, pending the completion of additional development 
sought through its evidence development unit.  The § 1151 
matter was then remanded by the Board to the VA Regional 
Office (RO) in New York, New York, in October 2003.  

An appeal to the United States Court of Appeals for Veterans 
Claims (Court) with respect only to the of the Board's 
October 2002 decision followed.  The parties to the appeal 
before the Court thereafter moved the Court by means of a 
joint motion to remand the matter to the Board so as to 
ensure full compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  The Court granted the motion in an August 2003 
order.  

Since October 2002, the appellant has retained the services 
of a private attorney for representation of her interests in 
this matter.  That attorney was contacted by the Board in 
October 2003 in order to afford him the opportunity to submit 
additional evidence and/or argument in support of the 
appellant's entitlement to the benefits sought on appeal.  To 
date, no response has been received.


REMAND

On the basis of the joint motion before the Court, further 
actions are found to be in order so that full compliance with 
the VCAA may be achieved.  See Charles v. Principi, 16 
Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
186-87 (2002).  Among the needed actions are notifying the 
claimant about the information and evidence not of record 
that are necessary to substantiate the claims; informing her 
about the information and evidence that VA will seek to 
provide; informing her about the information and evidence she 
is to provide; and requesting her to provide any evidence in 
the her possession that pertains to the claims.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant of what information and 
evidence is needed to substantiate her 
claims for entitlement to service 
connection for the cause of the veteran's 
death, and basic eligibility for 
Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  The appellant 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion she herself must submit.  The RO 
should also advise the appellant to 
submit all pertinent evidence not already 
on file that is held in her possession.  
The RO should notify the appellant that, 
if requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
provides sufficient, identifying 
information and authorization.  Finally, 
the RO must address whether the appellant 
has been prejudiced by VA's issuance of 
the VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  Thereafter, the RO must readjudicate 
the merits of the claims of entitlement 
to service connection for the cause of 
the veteran's death and basic eligibility 
for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of Federal courts 
interpreting such body of law.  If any 
benefit sought on appeal remains denied, 
the appellant and her attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the appellant's due 
process rights and to obtain additional procedural 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


